CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS MARCH TRAFFIC DALLAS, TEXAS – April 5, 2013 – Southwest Airlines Co. (NYSE: LUV) announced today that the Company flew 9.4 billion revenue passenger miles (RPMs) in March 2013, a 4.0 percent increase from the 9.1 billion RPMs flown in March 2012.Available seat miles (ASMs) increased 3.8 percent to 11.5 billion from the March 2012 level of 11.1 billion.The March 2013 load factor was 82.0 percent, compared to 81.8 percent in March 2012.For March 2013, passenger revenue per ASM (PRASM) is estimated to have been comparable to the Company’s March 2012 PRASM. For the first quarter of 2013, the Company flew 23.8 billion RPMs, compared to 23.7 billion RPMs flown for the same period in 2012, an increase of 0.3 percent.Year-to-date ASMs increased 0.6 percent to 30.8 billion from the 2012 level of 30.6 billion.The year-to-date load factor was 77.1 percent, compared to 77.3 percent for the same period in 2012. This release, as well as past news releases about Southwest Airlines Co., is available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS MARCH CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) % Load factor % % 0.2 pts Average length of haul % Trips flown )% YEAR-TO-DATE CHANGE Revenue passengers carried )% Enplaned passengers )% Revenue passenger miles (000) % Available seat miles (000) % Load factor % % ) pts Average length of haul % Trips flown )% ***
